We conclude that the documentation before us demonstrates
                 that Shoen poses a substantial threat of serious harm to the public, and
                 that her immediate temporary suspension is warranted under SCR
                 102(4)(a). Accordingly, we hereby order attorney Lynn R. Shoen
                 temporarily suspended from the practice of law pending the resolution of
                 formal disciplinary proceedings against her.
                                     We further conclude that Shoen's handling of funds
                 should be restricted. Accordingly, pursuant to SCR 102(4)(a), (b), and (c),
                 we impose upon Shoen the following conditions:
                                1. Shoen is precluded from accepting new cases and is
                 precluded from continuing to represent existing clients, effective
                 immediately upon service of this order;
                                2. All proceeds from Shoen's practice of law and all fees and
                 other funds received from or on behalf of her clients shall, from the date of
                 service of this order, be deposited into a trust account from which no
                 withdrawals may be made by Shoen except upon written approval of bar
                 counsel; and
                                3. Shoen is prohibited from withdrawing any funds from any
                 and all accounts in any way relating to her law practice, including but not
                 limited to her general and trust accounts, except upon written approval of
                 bar counsel.
                                The state bar shall immediately serve Shoen with a copy of
                 this order. Such service may be accomplished by personal service,
                 certified mail, delivery to a person of suitable age at Shoen's place of




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                          2
                  employment or residence, or by publication. 2 Shoen shall comply with the
                  provisions of SCR 115.
                                It is so ORDERED.




                                                                 C.J.
                                           Gibbons

                        Pee4                , J.
                  Pickering                                Hardesty




                  Parraguirre                              Douglas

                                                                     •


                  Cherry


                  cc:   David A. Clark, Bar Counsel
                        Jeffrey A. Albregts, Chair, Southern Nevada Disciplinary Board
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Lynn R. Shoen
                        Perry Thompson, Admissions Office, United States Supreme Court




                        2 When served on either Shoen or a depository in which she
                  maintains an account, this order shall constitute an injunction against
                  withdrawal of the proceeds except in accordance with the terms of this
                  order. See SCR 102(4)(b).

SUPREME COURT
      OF
    NEVADA


(0) 1947A 04p40
                                                      3